976 F.2d 47
298 U.S.App.D.C. 99
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Michael J. WAGNER, Appellant,v.FEDERAL BUREAU OF INVESTIGATION, et al.
No. 91-5220.
United States Court of Appeals, District of Columbia Circuit.
Aug. 3, 1992.

Before WALD, SILBERMAN and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the order to show cause, the motion for summary affirmance, the opposition thereto, the reply to the opposition, the motion for appointment of counsel, and the opposition thereto, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the motion for appointment of counsel be denied.   Appointment of counsel in a civil action is exceptional and is wholly unwarranted when appellant has not demonstrated any likelihood of success on the merits.   See D.C. Circuit Handbook of Practice and Internal Procedures 29 (1987).   It is


4
FURTHER ORDERED that the motion for summary affirmance be granted.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   Appellant's challenge to the district court's order appears limited to records withheld by the Drug Enforcement Agency and a transcript of grand jury testimony withheld by the Executive Office of United States Attorneys.   None of appellant's arguments establishes that the district court erred in determining that those records were properly withheld.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.